[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                        Nos. 10-15139, 10-15146    OCTOBER 20, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                               D.C. Docket Nos. 1:09-cr-20623-JAL-1
                                      1:10-cr-20124-JAL-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

RUBEN RODRIGUEZ,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.
                                      ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                           (October 20, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Ruben Rodriguez appeals his 132-month sentence imposed after he pleaded

guilty and was convicted of crimes involving theft of hospital patients’ personal
information, which he used for monetary gain. First, Rodriguez contends that the

district court erred when it applied a 2-level enhancement for the use of

“sophisticated means.” Second, he contends that the district court engaged in

impermissible double counting by both applying a 2-level enhancement for

obstruction of justice and denying a 2-level reduction for acceptance of

responsibility based on the same conduct. Third, he contends that the district court

abused its discretion in applying a 7-level upward departure. Finally, he contends

that his sentence is procedurally unreasonable for other reasons and is also

substantively unreasonable.

                                         I.

      Beginning in 1995 Rodriguez illegally obtained information from patients’

medical records, which he used to contact the patients to refer them to personal

injury lawyers and medical clinics. Rodriguez used two separate schemes for

obtaining the information. The first one involved Rodriguez and Rebecca Garcia,

an ultrasound technician at Jackson Memorial Hospital. Beginning in December

2006 Rodriguez paid her $1,000 per month to provide him with the patient

information of trauma patients admitted to Jackson Memorial as a result of car

accidents, “slip and fall” injuries, gunshot wounds, and assaults. Rebecca Garcia




                                         2
accessed the records of approximately 3,360 of those patients through the Jackson

Memorial computer system.

      In the second scheme, Daisy Garcia sold Rodriguez the personal

information of individuals transported to the hospital by American Medical

Response ambulances. Rodriguez paid her $25 for each person who later

contacted one of the lawyers or medical clinics working with him. Between 1995

and 2008 Rodriguez paid Daisy Garcia $59,800.

      The clinics and lawyers paid Rodriguez kickbacks from lawsuits,

settlements, or funds paid by insurance carriers for the patients whose information

he supplied. Rodriguez did not receive payment directly. Instead one of two shell

companies he incorporated—Pro-Caribbean Enterprises or Miami-Dade

Services—received the payments and he got the funds from them. One clinic

alone, Asclepius Medical, wrote checks totaling more than $38,000 to Pro-

Caribbean.

      Based on the first scheme, a grand jury indicted Rodriguez in 2009 on

multiple counts including the two he pleaded guilty to, aggravated identity theft

and conspiracy to commit these offenses: fraud in connection with computers,

aggravated identity theft, and wrongful disclosure of health information. The

government later discovered that Rodriguez had attempted to obstruct the grand

                                         3
jury investigation by providing Asclepius Medical with bogus invoices totaling

more than $38,000 and telling the owner of Asclepius to give them to the grand

jury as evidence that Pro-Caribbean and Asclepius were conducting legitimate

business. As a result, a superceding indictment added a count charging him with

obstruction of justice. Based on the second scheme, a grand jury indicted

Rodriguez in 2010 on multiple counts including the one he pleaded guilty to,

conspiracy to commit these offenses: fraud in connection with computers and

aggravated identity theft.

      There were two separate indictments because initially there were two

separate cases, although the cases were later consolidated for sentencing. Under

an oral plea agreement, Rodriguez pleaded guilty to one count of conspiracy and

one count of aggravated identity theft as charged in the 2009 indictment and one

count of conspiracy as charged in the 2010 indictment. At the sentence hearing

the government moved to dismiss all remaining counts, and the district court

granted that motion.

      The presentence investigation report grouped together under U.S.S.G. §

3D1.2(d) the first two object offenses of the conspiracy count in the 2009

indictment and the first object offense of the conspiracy count in the 2010

indictment. As required by § 3D1.1(b)(2), the PSI applied the offense guideline

                                         4
for the count producing the highest offense level—conspiracy to commit fraud in

connection with computers. The aggravated identity theft count from the 2009

indictment was not grouped together with the others. The base offense level for a

conspiracy offense is the base offense level for the object offense, § 2X1.1(a), thus

the PSI applied a base offense level of 6, the level for fraud in connection with

computers. § 2B1.1(a)(1).

      The PSI also applied several enhancements: a 2-level enhancement for use

of “sophisticated means” under § 2B1.1(b)(9)(C); a 2-level enhancement for

obstruction of justice under § 3C1.1; a 4-level enhancement because the offense

“involved 50 or more victims” under § 2B1.1(b)(2)(B); a 2-level enhancement

because the offense “involved an intent to obtain personal information” under §

2B1.1(b)(15); and a 4-level enhancement because Rodriguez was the “organizer

. . . of a criminal activity” under § 3B1.1(a). All of that yielded an adjusted

offense level of 20 and a guidelines range of 33 to 41 months, plus a mandatory

additional 24 months for the aggravated identity theft count under 18 U.S.C. §

1028A(a)(1). The PSI also noted that an upward departure could be considered

because the offense involved the theft of personal information and involved theft

from a personal computer under § 2B1.1 cmt. n.19(A)(ii) and (v).




                                           5
      Rodriguez objected to the 2-level sophisticated means enhancement,

arguing the conduct was not especially complex or intricate. He also argued that

the PSI should have applied a 2-level reduction for acceptance of responsibility

under § 3E1.1(a) because he had pleaded guilty and had submitted a statement

accepting responsibility. He further requested a downward variance based on his

on-going health problems.

      At the sentence hearing, the district court overruled Rodriguez’s objection

to the 2-level “sophisticated means” enhancement, finding that Pro-Caribbean was

a shell corporation used to receive and launder ill-gotten proceeds. The court also

overruled Rodriguez’s objection that the PSI should have applied a 2-level

reduction for acceptance of responsibility, finding that Rodriguez obstructed

justice when he supplied forged invoices to Asclepius Medical. The court also

found that Rodriguez’s case was not an extraordinary case where both § 3C1.1 and

§ 3E1.1(a) could apply and that Rodriguez’s conduct during the grand jury

investigation did not clearly demonstrate acceptance of responsibility. Acting on

its own motion, the court increased the 4-level enhancement under §

2B1.1(b)(2)(B) to a 6-level enhancement under § 2B1.1(b)(2)(C), finding that

there were more than 250 victims.




                                         6
      Furthermore, the district court found the guidelines range substantially

understated the seriousness of Rodriguez’s offenses because they had involved the

substantial invasion of a privacy interest of more than 3,000 victims and had also

involved information stolen from a protected computer to further broader criminal

purposes. For those reasons, the court granted the government’s motion for an

upward departure and imposed a 7-level increase. The new adjusted offense level

of 29 resulted in a guidelines range of 87 to 108 months, plus 24 months for the

aggravated identity theft count. After considering the 18 U.S.C. § 3553(a) factors,

the court imposed a total sentence of 132 months.

                                          II.

      Rodriguez contends the district court erred by applying a 2-level

“sophisticated means” enhancement under § 2B1.1(b)(9)(C). “We review the

district court’s findings of fact related to the imposition of sentencing

enhancements, including a finding that the defendant used sophisticated means,

for clear error.” United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010)

(quotation marks omitted). We review “a district court’s application of the

guidelines to the facts with due deference,” which is “tantamount to clear error

review.” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)

(citations omitted). “Review for clear error is deferential, and we will not disturb

                                           7
a district court’s findings unless we are left with a definite and firm conviction that

a mistake has been committed.” Id. (quotations marks, alteration, and citation

omitted).

       The district court did not clearly err in finding that Rodriguez used a shell

corporation to receive and launder the proceeds of his fraudulent schemes. At the

sentence hearing Rodriguez conceded that the shell corporation had no legitimate

purpose other than to receive and disburse the kickbacks. Furthermore, the use of

a shell corporation to hide assets and transactions is specifically identified in the

guidelines commentary as an example of sophisticated means, § 2B1.1, cmt.

n.8(b), and that commentary is authoritative. See United States v. Jordi, 418 F.3d

1212, 1216 (11th Cir. 2005) (“Commentary in the Guidelines Manual that

interprets or explains a guideline is authoritative unless it violates the Constitution

or a federal statute, or is inconsistent with, or a plainly erroneous reading of, that

guideline.” (quotation marks and citation omitted)). Thus, applying the 2-level

enhancement under § 2B1.1(b)(9)(C) was not error.

                                          III.

      Next, Rodriguez contends granting a 2-level enhancement for obstruction of

justice and refusing to grant a 2-level reduction for acceptance of responsibility

based on the same conduct was impermissible double counting. “We review de

                                           8
novo a claim of double counting.” United States v. Dudley, 463 F.3d 1221, 1226

(11th Cir. 2006).

      “Impermissible double counting occurs only when one part of the

Guidelines is applied to increase a defendant’s punishment on account of a kind of

harm that has already been fully accounted for by application of another part of the

Guidelines.” Id. at 1226–27 (quotation marks omitted). “Double counting a factor

during sentencing is permitted if the Sentencing Commission . . . intended that

result and each guideline section in question concerns conceptually separate

notions relating to sentencing.” Id. at 1227 (quotation marks omitted).

      Under § 3E1.1(a) of the guidelines, a defendant may receive a 2-level

reduction if he “clearly demonstrates acceptance of responsibility for his offense.”

The commentary provides: “Conduct resulting in an enhancement under § 3C1.1

(Obstructing or Impeding the Administration of Justice) ordinarily indicates that

the defendant has not accepted responsibility for his criminal conduct. There may,

however, be extraordinary cases in which adjustments under both §§ 3C1.1 and

3E1.1 apply.” § 3E1.1 cmt. n.4.

      Here, the district court granted the 2-level increase for obstruction of justice

under § 3C1.1 based on the forged invoices given to Asclepius Medical. The

Guideline commentary specifically states that a § 3C1.1 enhancement will

                                          9
ordinarily rule out a § 3E1.1 reduction unless the case is “extraordinary.” The

district court specifically found Rodriguez’s case was not “extraordinary,” and in

his briefs to this Court Rodriguez points to nothing that establishes it was.

Accordingly, the district court did not engage in impermissible double counting.

See Dudley, 463 F.3d at 1227.

                                         IV.

      Rodriguez further contends that the district court abused its discretion by

applying a 7-level upward departure. On a “departure issue, we review the

sentencing court’s factual findings for clear error and the application of the

Sentencing Guidelines to those facts de novo.” United States v. Kapelushnik, 306

F.3d 1090, 1093 (11th Cir. 2002) (emphasis added). “[B]ut we review the extent

of a departure only for abuse of discretion.” United States v. Crisp, 454 F.3d

1285, 1288 (11th Cir. 2006).

      Upward departure may be warranted if the offense level “substantially

understates the seriousness of the offense.” U.S.S.G. § 2B1.1 cmt. n.19(A). The

commentary provides a “non-exhaustive list of factors that the court may consider

in determining whether a departure is warranted,” including:

      (ii) The offense caused or risked substantial non-monetary harm. For
      example, the offense . . . resulted in a substantial invasion of a privacy



                                          10
       interest (through, for example, the theft of personal information such as
       medical . . . records).
       ....
       (v) In a case involving stolen information from a “protected computer”,
       [sic] as defined in 18 U.S.C. § 1030(e)(2), the defendant sought the
       stolen information to further a broader criminal purpose.

§ 2B1.1 cmt. n.19(A)(ii), (v) (emphasis added). A “protected computer” includes

a computer used in or affecting interstate or foreign commerce or communication.

18 U.S.C. § 1030(e)(2)(A), (B). The district court based its upward departure on

those two factors identified in the commentary and one unlisted factor—the large

number of victims.

       First, there was no clear error in the district court’s factual findings. The

presentence investigation report noted that the Jackson Medical scheme involved

accessing the medical records of 3,360 patients and the theft of those records,

which included patient names, contact information, and admitting diagnoses.

Rodriguez did not object to these facts and, thus, admitted them. United States v.

Wade, 458 F.3d 1273, 1277 (“It is the law of this circuit that a failure to object to

allegations of fact in a PSI admits those facts for sentencing purposes.”). Further,

Rodriguez has abandoned any objection to the characterization of the Jackson

Medical computers as being used in or affecting interstate commerce because he

failed to raise the issue in either the district court or in his initial brief to this


                                             11
Court. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330–1331

(11th Cir. 2004).

       The district court also correctly applied the departure provision. Theft of

medical records and theft of information from a protected computer are

specifically listed grounds for departure. See U.S.S.G. § 2B1.1 cmt. n.19(A)(ii),

(v).

       Finally, Rodriguez argues that the extent of the departure—7 levels—was

an abuse of discretion because the grounds for departure had already been

accounted for by enhancements. However, no enhancement accounted for the

substantial invasion of privacy stemming from the fact that the stolen records

involved patients’ medical information. And no enhancement accounted for the

theft from a protected computer to further a broader criminal purpose. Therefore

the district court’s concerns were not fully accounted for by other guidelines

provisions, and imposing a 7-level upward departure was not an abuse of

discretion.

                                         V.

       Lastly, Rodriguez contends his sentence is unreasonable. “We review the

reasonableness of a sentence for abuse of discretion using a two-step process.”


                                         12
United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We first determine

“whether the district court committed any significant procedural error,” and we

then determine “whether the sentence is substantively reasonable under the totality

of the circumstances.” Id. “The party challenging the sentence bears the burden

to show it is unreasonable in light of the record and the § 3553(a) factors.” Id.

                                          A.

      “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). We

have already addressed and rejected Rodriguez’s contentions that the district court

committed various errors in calculating his guidelines range. Rodriguez also

contends that the district court failed to properly consider the 18 U.S.C. § 3553(a)

factors.

      The district court stated that it considered the § 3553(a) factors and found

the sentence appropriate in light of the seriousness of Rodriguez’s offenses, the

sustained conspiracy over a period of years, the need to promote respect for the



                                          13
law, the need to provide just punishment, and the need to afford adequate general

and specific deterrence. There is no requirement that the district court specifically

detail findings as to the individual factors. See United States v. Irey, 612 F.3d

1160, 1195 (11th Cir. 2010) (en banc) (“No member of this Court has ever before

indicated that a sentencing judge is required to articulate his findings and

reasoning with great detail or in any detail for that matter.”). The court did not

impose Rodriguez’s sentence in a procedurally unreasonable manner.

                                          B.

      To determine if a sentence is substantively unreasonable, “we must, as the

Supreme Court has instructed us, consider the totality of the facts and

circumstances.” Irey, 612 F.3d at 1189. “[O]rdinarily we . . . expect a sentence

within the Guidelines range to be reasonable.” United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). We will vacate a sentence for substantive

unreasonableness “if, but only if, we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the §

3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190 (quotation

marks omitted).



                                          14
      Here, the totality of the circumstances, including the fact the sentence was

within the guidelines range, the seriousness of Rodriguez’s offenses, the fact that

the conspiracy lasted for a period of years, and the significant invasion of privacy

arising from the theft of medical records, supports the 132-month sentence the

district court imposed. Rodriguez’s sentence is substantively reasonable.

      AFFIRMED.




                                         15